Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00368-CV

                                           IN RE Ronald J. BAZAN

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 12, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 31, 2019, relator filed a petition for writ of mandamus and a motion for temporary

relief. After considering the petition and the record, this court concludes relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a). Relator’s motion for temporary relief is denied as moot.

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 19-121, styled In the Interest of B.R.S. and L.J.B., Children, pending in the
451st Judicial District Court, Kendall County, Texas, the Honorable Stephen B. Ables presiding.